DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration including both a receiving cover and a receiving slot covered by a vehicle body part (as recited in claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “a unfolded” in lines 1-2 (“a” should be replaced with “an”).  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “the receiving volume has a receiving cover configured to cover a receiving opening of the receiving volume”. However, claim 4 depends upon claim 1, which recites “the basic body is configured such that the receiving slot is covered by a vehicle body part preventing access to the receiving slot”. Figure 2 and paragraph 0029 of the original disclosure includes a description of the receiving cover 54 and receiving opening 54, while Figures 3-4 and paragraph 0030 describe the receiving slot 52. These configurations are not described as 

Specification
The amendment filed 6/11/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is located in the claims, as described above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 10 each recites “the fastening of [a/the] covering device” in lines 7, 14, and 13, respectively. There is insufficient antecedent basis for the limitation “the fastening”.
Claim 6 recites “the geometrical extent of the fastening portion”. There is insufficient antecedent basis for this limitation.
Claims 7 and 10 each introduce “a fastening portion” and “a mating fastening portion”, and later recite “the fastening portion”. It is unclear which fastening portion is being referenced with the recitation “the fastening portion”. Applicant’s remarks in the reply filed 6/11/21 are noted, indicating that the 
Claim 16 recites “its stowage position” in line 8. There is insufficient antecedent basis for this limitation, as only a “stowage configuration” has been previously introduced.
Dependent claims not specifically addressed above are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner (U.S. Patent No. 9,676,339) in view of Felker (U.S. Patent No. 5,743,589).
Regarding claim 1, Huebner discloses an access flap (covering device 18 and the tailgate of the vehicle together form the access flap) for a luggage compartment (14) of a vehicle [FIGS. 1-4], comprising: a basic body (tailgate of the vehicle, disclosed in column 7, lines 17-19) configured to close an access opening to the luggage compartment of the vehicle in a closure position and to open up the access opening in an opening-up position [FIG. 1]; wherein the vehicle has a fastening portion (the channels 26 of the slot below the floor panel read on the claimed “fastening portion” given a broadest reasonable interpretation in light of the specification of the instant application) for the fastening of a covering device (18) for covering the luggage compartment in an interior of the vehicle [FIG. 4], the covering device being separate and removable from the basic body [FIG. 2], and wherein the vehicle comprises a receiving volume (space defined by the receiver 24 beneath the floor panel 12; column 4, lines 52-58) configured to receive the covering device via a receiving slot (slot including the relief opening 22 and defined adjacent to the relief opening) [FIG. 1], the receiving volume being defined by an 
Nonetheless, Felker discloses an access flap [FIG. 5] comprising a basic body (10A) and a bearing device (10C) configured to mount the basic body for a reversible movement between a closure position (phantom lines shown in Figure 6a) and an opening-up position [FIG. 5], wherein the bearing device is coupled to the basic body at a top end of the basic body [FIG. 5], and wherein a receiving slot (10M) is at a bottom end of the basic body [FIG. 6a], opposite the top end, and wherein, in the closure position, the basic body is configured such that the receiving slot is covered by a vehicle body part preventing access to the receiving slot and one side of an enclosure of a receiving volume (10N) facing an interior of the vehicle (as shown by the phantom lines in Figure 6a, the receiving slot 10M is blocked by the vehicle body part 12B in the closure position, and access to the enclosure of the receiving volume 10N is also prevented).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Huebner to include a bearing device for the basic body and to position the receiving volume and slot within the basic body, as taught by Felker, in order to increase the amount of available cargo space within the interior of the vehicle by relocating the storage position to the basic body, which would allow the floor panel to be positioned lower.
Regarding claim 2, Huebner discloses that the fastening portion is arranged in the receiving volume (the interior channels 26 of the receiving volume defined below the floor panel 12 read on the fastening portion, and said interior channels are arranged in the receiving volume as shown in Figures 11a-11c). As describe with respect to claim 1 above, Felker discloses positioning of the receiving volume in the basic body.
Regarding claim 4, Huebner discloses that the receiving volume has a receiving cover (12) configured to cover a receiving opening of the receiving volume [FIG. 1].
Regarding claim 6, Huebner discloses that the geometrical extent of the fastening portion is matched to an at least singularly folded geometrical extent of the covering device (column 5, lines 21-33) [FIGS. 1, 2, 10a-10c].
Regarding claim 7, Huebner discloses a covering device [FIGS. 1-4] for covering a luggage compartment (14) in an interior of a vehicle, the covering device comprising: a covering body (18); and a mating fastening portion (the outer edges of the covering body 18 read on the claimed “mating fastening portion” given a broadest reasonable interpretation in light of the specification) configured to be fastened to a fastening portion of an access flap (covering device 18 and the tailgate of the vehicle together form the access flap), the access flap comprising: a basic body (tailgate of the vehicle, disclosed in column 7, lines 17-19) configured to close an access opening to the luggage compartment of the vehicle in a closure position and to open up the access opening in an opening-up position, the vehicle comprising a receiving volume (space defined by the receiver 24 beneath the floor panel 12; column 4, lines 52-58)  configured to receive the covering device via a receiving slot (slot including the relief opening 22 and defined adjacent to the relief opening) [FIG. 1], the receiving volume being defined by an enclosure configured to surround at least three sides of the covering device in a state where the covering device is received in the receiving volume [FIG. 1], wherein the covering device is separate and removable from the basic body [FIG. 2]. Huebner does not explicitly disclose that the basic body includes a bearing device, that the fastening portion is on the basic body, or that the receiving volume and receiving slot are on the basic body.
Nonetheless, Felker discloses an access flap [FIG. 5] comprising a basic body (10A) and a bearing device (10C) configured to mount the basic body for a reversible movement between a closure position (phantom lines shown in Figure 6a) and an opening-up position [FIG. 5], wherein the bearing device is coupled to the basic body at a top end of the basic body [FIG. 5], and wherein a receiving slot (10M) is at a bottom end of the basic body [FIG. 6a], opposite the top end, and wherein, in the closure position, the basic body is configured such that the receiving slot is covered by a vehicle body part preventing access to the receiving slot and one side of an enclosure of a receiving volume (10N) facing an interior of the vehicle (as shown by the phantom lines in Figure 6a, the receiving slot 10M is blocked 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Huebner to include a bearing device for the basic body and to position the receiving volume and slot within the basic body, as taught by Felker, in order to increase the amount of available cargo space within the interior of the vehicle by relocating the storage position to the basic body, which would allow the floor panel to be positioned lower.
Regarding claim 8, Huebner discloses that the covering body has a first covering body portion (36) and at least one second covering body portion (38), wherein the first covering body portion and the second covering body portion are foldably connected to each other (via hinge 40).
Regarding claim 9, Huebner discloses that the covering body has a fixing device (40) configured to fix the covering body portions in an unfolded and/or in a folded position.
Regarding claim 10, Huebner discloses a covering system [FIGS. 1-4] for a luggage compartment (14) in an interior of a vehicle, comprising: an access flap (covering device 18 and the tailgate of the vehicle together form the access flap) having: a basic body (tailgate of the vehicle, disclosed in column 7, lines 17-19) configured to close an access opening to the luggage compartment of the vehicle in a closure position and to open up the access opening in an opening-up position; and a covering device having: a covering body (18), and a mating fastening portion (the outer edges of the covering body 18 read on the claimed “mating fastening portion” given a broadest reasonable interpretation in light of the specification) configured to be fastened to a fastening portion (the channels 26 of the slot below the floor panel read on the claimed “fastening portion” given a broadest reasonable interpretation in light of the specification of the instant application) of an access flap, wherein the vehicle comprises a receiving volume (space defined by the receiver 24 beneath the floor panel 12; column 4, lines 52-58) configured to receive the covering device via a receiving slot (slot including the relief opening 22 and defined adjacent to the relief opening) [FIG. 1], the receiving volume being defined by an enclosure configured to surround at least three sides of the covering device in a state where the covering device is received in the receiving volume [FIG. 1], and wherein the covering device is separate and removable from the basic body [FIG. 2]. 
Nonetheless, Felker discloses an access flap [FIG. 5] comprising a basic body (10A) and a bearing device (10C) configured to mount the basic body for a reversible movement between a closure position (phantom lines shown in Figure 6a) and an opening-up position [FIG. 5], wherein the bearing device is coupled to the basic body at a top end of the basic body [FIG. 5], and wherein a receiving slot (10M) is at a bottom end of the basic body [FIG. 6a], opposite the top end, and wherein, in the closure position, the basic body is configured such that the receiving slot is covered by a vehicle body part preventing access to the receiving slot and one side of an enclosure of a receiving volume (10N) facing an interior of the vehicle (as shown by the phantom lines in Figure 6a, the receiving slot 10M is blocked by the vehicle body part 12B in the closure position, and access to the enclosure of the receiving volume 10N is also prevented).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Huebner to include a bearing device for the basic body and to position the receiving volume and slot within the basic body, as taught by Felker, in order to increase the amount of available cargo space within the interior of the vehicle by relocating the storage position to the basic body, which would allow the floor panel to be positioned lower.
Regarding claim 11, Huebner discloses that the mating fastening portion is configured to be fastened to the fastening portion of the access flap via a form-fitting connection (column 4, lines 59-67) [FIGS. 1, 2, 11a-11c].
Regarding claim 12, Huebner discloses that the receiving volume is dimensioned such that it can completely receive the covering device [FIGS. 1, 11a-11c].
Regarding claim 15, Huebner discloses that the enclosure is configured to surround four sides of the covering device in the state where the covering device is received in the receiving volume (at least the top, bottom, rear, left, and right sides of the covering device are covered in the stored position) [FIG. 1].
Regarding claims 16-18, Huebner discloses that the covering device has, in a unfolded configuration, an unfolded length and an unfolded width that each correspond to a length and a width of the luggage compartment such that the covering device [FIG. 4], in the unfolded configuration, covers the 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6-12, and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/CATHERINE A KELLY/Primary Examiner, Art Unit 3619